                                                                 Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 1 of 9
                                                                                                                                          Electronically Filed
                                                                                                                                          3/19/2021 11:34 AM
                                                                                                                                          Steven D. Grierson
                                                                                                                                          CLERK OF THE COURT
                                                             1 COGBURN LAW
                                                               Jamie S. Cogburn, Esq.
                                                             2 Nevada Bar No. 8409
                                                               jsc@cogburncares.com
                                                             3 Joseph J. Troiano, Esq.
                                                               Nevada Bar No. 12505
                                                             4 jjt@cogburncares.com
                                                               2580 St. Rose Parkway, Suite 330
                                                             5 Henderson, Nevada 89074
                                                               Telephone: (702) 748-7777
                                                             6 Facsimile: (702) 966-3880
                                                               Attorneys for Plaintiff
                                                             7
                                                                                                        DISTRICT COURT
                                                             8
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                                  CLARK COUNTY, NEVADA
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9
                                                                   MICHAEL BENIK, an individual,                    Case No. XVI
                                                            10                                                      Dept. No. A-21-827446-C
                                                                                                 Plaintiff,
                                                            11                                                      AMENDED COMPLAINT
                                                                          vs.
                    COGBURN LAW




                                                            12
                                                                   LVGV, LLC, d/b/a THE M RESORT SPA
                                                            13     CASINO, a foreign limited liability
                                                                   corporation; DOE Individuals 1-10; DOE
                                                            14     Employees 11-20; and ROE Corporations
                                                                   21-30
                                                            15                                  Defendant.

                                                            16

                                                            17
                                                                        Plaintiff, Michael Benik, by and through his counsel of record, Jamie S. Cogburn, Esq. and
                                                            18
                                                                 Joseph J. Troiano, Esq. of Coburn Law, hereby alleges as follows:
                                                            19
                                                                                               PARIES, JURISDICTION, VENUE
                                                            20
                                                                        1.      At all times relevant hereto, Plaintiff Michael Benik (“Plaintiff”) was, and
                                                            21
                                                                 continues to be, a resident of Clark County, Nevada.
                                                            22
                                                                        2.      At all times relevant hereto, Defendant LVGV, LLC, d/b/a The M Resorts Spa
                                                            23
                                                                 Casino (“Premises”) was, and continues to be a foreign limited liability corporation, doing business
                                                            24
                                                                 in Clark County Nevada, located at 12300 Las Vegas Boulevard South, Henderson, Nevada 89044.
                                                            25
                                                                                                              Page 1 of 7

                                                                                               Case Number: A-21-827446-C
                                                                 Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 2 of 9


                                                             1         3.      Defendants named, referenced, or designated herein as DOE Employees 1-10; DOE

                                                             2 Individuals 11-20; and ROE Corporations 21-30 and, together with The M Resort, DOE

                                                             3 Employees and DOE Individuals (“Defendants”) are employees, individuals, or entities whose true

                                                             4 names and capacities are unknown to the Plaintiff and are, therefore, sued by their fictitious names.

                                                             5 Upon information and belief, DOE Employees, DOE Individuals and ROE Entities are responsible

                                                             6 in some manner for the events and happenings referred to herein.

                                                             7         4.      Upon information and belief, at the time of the incident giving rise to this

                                                             8 Complaint, DOE Employees DOE Individuals and ROE Entities owned, operated, controlled,
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9 leased, managed, maintained and/or inspected the Premises which caused Plaintiff to sustain

                                                            10 injuries.

                                                            11         5.      Upon information and belief, DOE Employees negligently, recklessly, and/or
                    COGBURN LAW




                                                            12 intentionally failed to perform or supervise performance of the maintenance, inspection, cleaning

                                                            13 and repair of the furniture and fixtures in the Premises.

                                                            14         6.      Upon information and belief, DOE Employees negligently, recklessly, and/or

                                                            15 intentionally failed to perform or supervise performance of the maintenance, inspection, cleaning

                                                            16 and/or repair of the Premises where Plaintiff sustained injuries.

                                                            17         7.      Plaintiff will seek leave to amend this Complaint as the true identifies of DOE

                                                            18 Employees, DOE Individuals and ROE Entities become known.

                                                            19         8.      All acts and occurrences giving rise to this action took place in Clark County,

                                                            20 Nevada.

                                                            21         9.      Nevada courts hold personal jurisdiction over Defendants pursuant to their

                                                            22 purposeful contacts with the State of Nevada.

                                                            23         10.     Venue in the Eighth Judicial District Court is in and for the County of Clark, State

                                                            24 of Nevada.

                                                            25
                                                                                                            Page 2 of 7
                                                                 Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 3 of 9


                                                             1                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                                             2          11.    Plaintiff realleges and incorporates by reference each and every allegation

                                                             3 previously made in this Complaint as if fully set forth herein.

                                                             4          12.    On March 31, 2019, Plaintiff was sitting at the bar at Burgers & Brews Restaurant

                                                             5 in said Premises when the stool he was sitting on snapped and broke in half, thereby falling

                                                             6 backwards to the floor.

                                                             7          13.    As a result of the fall, Plaintiff sustained injuries requiring medical care and

                                                             8 treatment.
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9          14.    In failing to properly maintain the furniture and fixtures in the Premises, and in

                                                            10 particular, the stools at Burgers & Brews Restaurant in said Premises, the Defendants created a

                                                            11 dangerous condition to the patrons.
                    COGBURN LAW




                                                            12          15.    All patrons of the Premises are entitled to a reasonable expectation that Defendants

                                                            13 would maintain the Premises, their furniture, and fixtures, and in particular, the stools at Burgers

                                                            14 & Brews Restaurant in said Premises, to ensure that said furniture and fixtures are in safe working

                                                            15 order.

                                                            16          16.    Defendants, despite their respective duties to inspect and maintain the furniture and

                                                            17 fixtures in said Premises, failed to undertake reasonable steps to inspect and maintain their chairs

                                                            18 and stools in a safely manner for their patrons.

                                                            19          17.    Defendants, despite having notice of the dangerous furniture and fixtures in said

                                                            20 Burgers & Brews Restaurant in said Premises, failed to undertake reasonable efforts to dispose

                                                            21 and/or correct said damaged furniture and fixtures for patrons to safely be seated on.

                                                            22          18.    In failing to properly maintain their furniture and fixtures in said Premises,

                                                            23 Defendants, knew, or should have known, that it was foreseeable that a person would fall off a

                                                            24 broken chair that was not maintained correctly.

                                                            25
                                                                                                           Page 3 of 7
                                                                 Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 4 of 9


                                                             1          19.     As a result of Defendants’ failure to act reasonably in inspecting or maintaining the

                                                             2 furniture and fixtures in said Premises, and in particular the stools at Burgers & Brews Restaurant

                                                             3 in said Premises, an unforeseeable risk of harm was allowed to exist, directly leading to the harms

                                                             4 and losses sustained by the Plaintiff.

                                                             5          20.     Had Defendants acted reasonably in ameliorating the above-described dangerous

                                                             6 condition in a timely fashion upon inspection or receipt of notice, the harms and losses sustained

                                                             7 by Plaintiff would not have occurred.

                                                             8          21.     As a result of said fall, Plaintiff was required medical care and treatment. Plaintiff
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9 has incurred associated medical costs in excess of $15,000.00 and may continue to incur future

                                                            10 medical costs pertaining to the care and treatment of said injuries.

                                                            11          22.     Plaintiff’s injuries and associated care have caused, and may continue to cause,
                    COGBURN LAW




                                                            12 Plaintiff to experience future pain and suffering.

                                                            13                                    FIRST CAUSE OF ACTION

                                                            14                                (Negligence – Against All Defendants)

                                                            15          23.     Plaintiff realleges and incorporates by reference, each and every allegation

                                                            16 previously made in this Complaint as if fully set forth therein.

                                                            17          24.     Defendants knew, or should have known, that by failing to maintain their furniture

                                                            18 and fixtures in said Premises in a reasonable and safe condition and working order, they would

                                                            19 create a foreseeable risk of harm to the patrons, and in particular, the Plaintiff.

                                                            20          25.     Defendants knew, or should have known, that failing to remove said broken chairs,

                                                            21 stools, and other furniture and fixtures, would create a foreseeable risk of harm to patrons, and in

                                                            22 particular, the Plaintiff.

                                                            23          26.     Defendants had actual and constructive notice of the dangerous conditions of the

                                                            24 furniture and fixtures, and in particular, the stools at Burgers & Brews Restaurant in said Premises.

                                                            25
                                                                                                             Page 4 of 7
                                                                 Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 5 of 9


                                                             1         27.     Defendants failed to maintain the dangerous condition of the furniture and fixtures

                                                             2 in such a way to avoid posing a hazard.

                                                             3         28.     In failing to properly perform maintenance to the furniture and fixtures, and in

                                                             4 particular, the stools at Burgers & Brews Restaurant in said Premises, Defendants breached their

                                                             5 duties thereby creating a dangerous condition on the Premises.

                                                             6         29.     Upon information and belief, DOE Employees may have been, or were, employees

                                                             7 of The M Resort, DOE Individuals, and ROE Entities, at the time of Plaintiff’s fall, described

                                                             8 herein, and is fully and wholly imputed to The M Resort, DOE Individuals, and/or ROE Entities
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9 pursuant to the doctrine of Respondeat Superior.

                                                            10         30.     As a further direct and proximate result of Defendants’ breach of their duties, DOE

                                                            11 Employees caused Plaintiff to fall from the broken stool, as further described herein.
                    COGBURN LAW




                                                            12         31.     As a direct and proximate result of Defendants’ breach of their duties, Plaintiff

                                                            13 incurred physical injuries, some of which may be permanent and disabling in nature, and

                                                            14 experience significant pain and suffering.

                                                            15         32.     As a direct result of these injuries, Plaintiff reasonably sought medical care and

                                                            16 treatment for his injuries and was required to incur the costs and expenses incidental thereto, in an

                                                            17 amount in excess of $15,000.00.

                                                            18         33.     Plaintiff may yet require future medical care and treatment as a result of said

                                                            19 injuries sustained in the above-described incident and will necessarily incur costs and expenses

                                                            20 associated therewith.

                                                            21         34.     As a direct and proximate result of Defendants’ negligence as described herein,

                                                            22 Plaintiff has been required to retain the services of Cogburn Law and is, therefore entitled to

                                                            23 recover reasonable attorney fees, costs of suit, and pre- and post-judgment interest, as applicable.

                                                            24

                                                            25
                                                                                                            Page 5 of 7
                                                                 Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 6 of 9


                                                             1                                     SECOND CAUSE OF ACTION

                                                             2                   (Negligent Hiring, Training, Supervision – Against All Defendants)

                                                             3             35.    Plaintiff realleges and incorporates by reference, each and every allegation

                                                             4 previously made in this Complaint as if fully set forth herein.

                                                             5             36.    Defendants owed a duty of care to Plaintiff to use reasonable care in the hiring,

                                                             6 training, and supervision of DOE Employees to whom they employ to maintain the furniture and

                                                             7 fixtures in said Premises.

                                                             8             37.    Defendants breached their duty to Plaintiff by failing to reasonably hire, train, and
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9 supervise DOE Employees regarding the condition of their furniture and fixtures in said Premises

                                                            10 and to reduce the risk of injuries to their patrons.

                                                            11             38.    Defendants breached their duty to Plaintiff by continuing to retain DOE Employees
                    COGBURN LAW




                                                            12 to maintain their furniture and fixtures, despite the fact that they knew, or should have known, that

                                                            13 said DOE Employees were unfit to perform their duties.

                                                            14             39.    As a direct and proximate result of Defendants’ breach of their duties, DOE

                                                            15 Employees caused said fall of the Plaintiff, as further described herein.

                                                            16             40.    As a further direct and proximate result of Defendants’ breach of their duties,

                                                            17 Plaintiff was injured, causing Plaintiff pain and suffering of body and mind.

                                                            18             41.    As a further direct and proximate result of Defendants breach of their duties,

                                                            19 Plaintiff has incurred expenses for medical care and treatment in an amount to be proven at time

                                                            20 of trial.

                                                            21             42.    As further a direct and proximate result of Defendants’ negligence as described

                                                            22 herein, Plaintiff has been required to retain the services of Cogburn Law and is, therefore entitled

                                                            23 to recover reasonable attorney fees, costs of suit, and pre- and post-judgment interest, as applicable.

                                                            24

                                                            25
                                                                                                              Page 6 of 7
                                                                 Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 7 of 9


                                                             1                                       PRAYER FOR RELIEF

                                                             2         WHEREFORE, Plaintiff prays for judgment of this Court as follows:

                                                             3         1.       For general damages for past and future harms and losses in an amount in excess

                                                             4 of $15,000.00;

                                                             5         2.       For special damages for past and future harms and losses in an amount in excess of

                                                             6 $15,000.00;

                                                             7         3.       For costs of suit herein incurred;

                                                             8         4.       For attorney fees;
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9         5.       For pre- and post-judgment interest; and

                                                            10         6.       For such other and further relief as to this Court shall deem just and proper.

                                                            11         Dated this 19th day of March, 2021.
                    COGBURN LAW




                                                            12                                                 COGBURN LAW

                                                            13

                                                            14                                                 By:       /s/Joseph J. Troiano
                                                                                                                     Jamie S. Cogburn, Esq.
                                                            15                                                       Nevada Bar No. 8409
                                                                                                                     Joseph J. Troiano, Esq.
                                                            16                                                       Nevada Bar No. 12505
                                                                                                                     2580 St. Rose Parkway, Suite 330
                                                            17                                                       Henderson, Nevada 89074
                                                                                                                     Attorneys for Plaintiff
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25
                                                                                                             Page 7 of 7
                    Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 8 of 9


Ruder, Sonya
From:                        efilingmail@tylerhost.net
Sent:                        Friday, March 19, 2021 11:35 AM
To:                          EfileLasVegas
Subject:                     Notification of Service for Case: A-21-827446-C, Michael Benik, Plaintiff(s)vs.LVGV, LLC,,
                             Defendant(s) for filing Amended Complaint - ACOM (CIV), Envelope Number: 7582849


[EXTERNAL EMAIL]


                                                                 Notification of Service
    To help
    protect y our
    priv acy,
    Micro so ft
    Office
    prev ented
    auto matic
                                                                                 Case Number: A-21-827446-C
                                                                 Case Style: Michael Benik, Plaintiff(s)vs.LVGV,
    download of
    this pictu re
    from the
    In ternet.
    EFile State
    Logo




                                                                                            LLC,, Defendant(s)
                                                                                   Envelope Number: 7582849

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                                     Filing Details
Case Number                          A-21-827446-C
Case Style                           Michael Benik, Plaintiff(s)vs.LVGV, LLC,, Defendant(s)
Date/Time Submitted                  3/19/2021 11:34 AM PST
Filing Type                          Amended Complaint - ACOM (CIV)
Filing Description                   Amended Complaint
Filed By                             Sarah Wilder
                                     Michael Benik:

                                     Joseph Troiano (jjt@cogburncares.com)

                                     File Clerk (efile@cogburncares.com)

                                     Noel Raleigh (ncr@cogburncares.com)

                                     Sarah Wilder (scw@cogburncares.com)
Service Contacts


                                     LVGV, LLC,:

                                     Michael Lowry (michael.lowry@wilsonelser.com)

                                     Efile LasVegas (efilelasvegas@wilsonelser.com)

                                     Amanda Hill (amanda.hill@wilsonelser.com)


                                                             1
         Case 2:21-cv-00623-APG-EJY Document 1-2 Filed 04/15/21 Page 9 of 9

                                  Document Details
Served Document         Download Document
                             This link is active for 30 days.




                                            2
